DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 03, 2022 have been fully considered but they are not persuasive.
RE claims 30, 41 and 55, Examiner understands Applicants positions but respectfully disagrees in view of Applicants invention as claimed. Applicants argue that Oterei fails to disclose “performing a directional carrier-sense assessment for one or more sub-bands configured for transmissions between the transmitting device and the receiving device, the directional carrier-sense assessment utilizing beamforming to detect a respective level of wireless activity on each of the sub-bands in a particular direction for transmissions to the receiving device;”. However, Applicants arguments focus narrowly on the fact that Oteri fails to disclose multiple sub-bands. However, the claim as current presented provides for an embodiment consisting of a single directional sub-band since the claim recites “one or more sub-bands”. The cited paragraphs 92-93, 109, 112 and 124 in fact do disclose such as single “sub-band” in the form of a “primary channel” being a 1MHz channel/sub-band within a 20MHz wide channel. Furthermore, paragraphs 92-93 disclose carrier sensing on the primary channel with 109, 112 and 124 being directed to directional transmission and directional TPC. 
RE claim 31, Applicants further argue that paragraphs 239-242 or Oteri fails to disclose wherein the step of selecting a respective transmit power comprises: selecting a relatively high transmit power for a sub-band experiencing a relatively low level of wireless activity; and selecting a relatively low transmit power for a sub-band experiencing a relatively high level of wireless activity. Examiner respectfully disagrees as paragraph 239 explicitly discloses the AP may, regardless of adjusting the CCA threshold, may decide to adjust transmission power. Paragraphs 241 and 242 further define how this is done. C1 and C2 are two CCA thresholds. Paragraph 241 discloses that when a CCA_busy_fraction > C1 and CCA_margin > C2, they CCA_threshold may increase AND/OR transmission power decreases. This means during a high level of activity, CCA threshold goes up wile power adjusts down. Paragraph 242 is directed to the opposite for threshold and power adjustment during low activity.
For at least these reasons Examiner finds Applicants arguments unpersuasive at this time and maintains all current rejections which are again presented below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30-32, 41, 43, 44, 52 and 55 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Oteri et al. (WO 2014/071308, Oteri hereafter).
RE claims 30, 41 and 55, Oteri discloses a method performed by a transmitting device, a transmitting device and a non-transitory device-readable non-transitory medium storing instructions which, when executed by processing circuitry of a transmitting device, the transmitting device further comprising a plurality of antenna elements (Paragraph 80, eNodeB is comprised of multiple antennas with which to communicate with a WRTU), cause the processing circuitry to: perform a directional carrier-sense assessment for one or more sub-bands configured for transmissions between the transmitting device and the receiving device, the directional carrier-sense assessment utilizing beamforming to detect a respective level of wireless activity on each of the sub-bands in a particular direction for transmissions to the receiving device (Paragraphs 92-93, 109, 112 and 124); select a respective transmit power for each sub-band based on the determined level of wireless activity; and transmit to the receiving device in the particular direction, using the respective selected transmit power for each sub-band (Paragraphs 3 and 239-242).
RE claims 31 and 43, Oteri discloses the method according to claim 30 and transmitting device according to claim 41 as set forth above. Note that Oteri further discloses wherein the step of selecting a respective transmit power comprises: selecting a relatively high transmit power for a sub-band experiencing a relatively low level of wireless activity; and selecting a relatively low transmit power for a sub-band experiencing a relatively high level of wireless activity (Paragraphs 239-242).
RE claims 32 and 44, Oteri discloses the method according to claim 30 and transmitting device according to claim 41 as set forth above. Note that Oteri further discloses wherein the level of wireless activity in each sub-band comprises one of: idle and busy (Paragraphs 239-242, CCA is an indication of idle and busy states of a wireless channel).
RE claim 52, Oteri discloses the transmitting device according to claim 41 as set forth above. Note that Oteri further discloses wherein the plurality of sub-bands comprise subcarriers which are non-contiguous in the frequency domain (Paragraphs 260, 262 and 272).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-35, 39-40, 45-47 and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Oteri in view of Si et al. (US 2018/0115996, Si hereafter).
RE claims 33 and 45, Oteri discloses the method according to claim 32 and transmitting device according to claim 44 as set forth above. Oteri does not explicitly disclose wherein the step of selecting a transmit power comprises selecting a zero transmit power for a sub-band which is busy.
However, Si teaches wherein the step of selecting a transmit power comprises selecting a zero transmit power for a sub-band which is busy (Paragraph 94, Transmission is held when a channel is busy. Therefore, there is effectively a “zero transmit power” as nothing is transmitted). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method and transmitting device of Oteri with the teachings of Si in order to further improve interference avoidance.
RE claims 34 and 46, Oteri discloses the method according to claim 32 and transmitting device according to claim 44 as set forth above. Oteri does not explicitly disclose wherein the step of transmitting to the receiving device is performed responsive to a determination that a number of subcarriers belonging to idle sub-bands exceeds a threshold number of subcarriers.
However, Si teaches wherein the step of transmitting to the receiving device is performed responsive to a determination that a number of subcarriers belonging to idle sub-bands exceeds a threshold number of subcarriers (Paragraphs 102-103).
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method and transmitting device of Oteri with the teachings of Si in order to further improve interference avoidance.
RE claims 35 and 47, Oteri in view of Si discloses the method according to claim 34 and transmitting device according to claim 46 as set forth above. Note that Si further teaches responsive to a determination that the number of subcarriers belonging to idle sub-bands does not exceed the threshold number of subcarriers, deferring from transmitting to the receiving device (Paragraphs 98, 102 and 103).
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method and transmitting device of Oteri with the teachings of Si in order to further improve interference avoidance.
RE claims 39 and 53, Oteri discloses the method according to claim 30 and transmitting device according to claim 41 as set forth above. Oteri does not explicitly disclose wherein the directional carrier-sense assessment comprises applying a set of weights to signals received by the plurality of antennas, and wherein the step of transmitting to the receiving device comprises applying the set of weights to signals for transmission by the plurality of antennas.
However, Si teaches wherein the directional carrier-sense assessment comprises applying a set of weights to signals received by the plurality of antennas, and wherein the step of transmitting to the receiving device comprises applying the set of weights to signals for transmission by the plurality of antennas (Paragraphs 98, 101 and 102).
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method and transmitting device of Oteri with the teachings of Si in order to further improve interference avoidance.
RE claims 40 and 54, Oteri discloses the method according to claim 30 and transmitting device according to claim 41 as set forth above. Oteri does not explicitly disclose performing an omni-directional carrier-sense assessment for the one or more sub-bands; and performing the directional carrier-sense assessment responsive to failure of the omni- directional carrier-sense assessment.
However, Si teaches performing an omni-directional carrier-sense assessment for the one or more sub-bands; and performing the directional carrier-sense assessment responsive to failure of the omni- directional carrier-sense assessment (Paragraphs 96-97).
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method and transmitting device of Oteri with the teachings of Si in order to further improve interference avoidance.
Claims 37, 38, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Oteri in view Yang et al. (WO 2018/044353, Yang hereafter)
RE claims 37 and 49, Oteri discloses the method according to claim 30 and transmitting device according to claim 41 as set forth above. Oteri does not explicitly disclose wherein the directional carrier-sense assessment comprises: measuring a received power over the sub-band; and comparing the received power to a threshold.
However, Yang teaches wherein the directional carrier-sense assessment comprises: measuring a received power over the sub-band; and comparing the received power to a threshold (Paragraphs 50 and 56).
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method and transmitting device of Oteri with the teachings of Yang in order to further improve interference avoidance.
RE claims 38 and 50, Oteri in view of Yang discloses the method according to claim 37 and transmitting device according to claim 49 as set forth above. Oteri does not explicitly disclose wherein the threshold is a reference threshold value for omni-directional carrier-sense assessment, and wherein the received power is adjusted by a first factor relating to antenna gain and a second factor to compensate for the received power being measured over the sub-band.
However, Yang teaches wherein the threshold is a reference threshold value for omni-directional carrier-sense assessment, and wherein the received power is adjusted by a first factor relating to antenna gain and a second factor to compensate for the received power being measured over the sub-band (Paragraphs 78 and 79).
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method and transmitting device of Oteri with the teachings of Yang in order to further improve interference avoidance.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Oteri in view of Non-Patent Literature (Huawei et al., “Coexistence and channel access for NR unlicensed band operations”, R1-1810126, October 8th -12th, 2018).
RE claims 42, Oteri discloses the transmitting device according to claim 49 as set forth above. Oteri does not explicitly disclose wherein each sub-band comprises one or more subcarriers.
However, Huawei et al. teaches wherein each sub-band comprises one or more subcarriers (Page 4, lines 38-52).
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the transmitting device of Oteri with the teachings of Huawei et al. in order to achieve high channel access opportunity.
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Oteri in view of Non-Patent Literature (ZTE et al., “Framework on potential solutions and techniques for NR-U”, R1-1801466, February 26th – March 2nd, 2018).
RE claim 51, Oteri discloses the transmitting device according to claim 49 as set forth above. Oteri does not explicitly disclose wherein the directional carrier- sense assessment comprises one or more of an energy-detect algorithm and a signal-detect algorithm.
However, ZTE et al. teaches wherein the directional carrier- sense assessment comprises one or more of an energy-detect algorithm and a signal-detect algorithm (Page 5, lines 1-7).
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date to combine the transmitting device of Oteri with the teachings of ZTE et al. since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Allowable Subject Matter
Claims 36 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claims 36 and 48, prior arts do not explicitly disclose, teach or suggest wherein the threshold number of subcarriers is determined based on a number of subcarriers used for data transmission and a coding rate.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461